IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1707
                            Filed December 23, 2015

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JOSHUA MICHAEL CORWIN,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Muscatine County, Mary E. Howes,

Judge.



      Joshua Corwin appeals his convictions for first-degree sexual abuse,

willful injury, and second-degree theft. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Shellie L. Knipfer, Assistant

Appellate Defender, for appellant.

      Joshua M. Corwin, Anamosa, appellant pro se.

      Thomas J. Miller, Attorney General, and Kevin Cmelik and Sheryl A.

Soich, Assistant Attorney General.



      Considered by Vogel, P.J., Bower, J., and Miller, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                         2



BOWER, Judge.

       Joshua Corwin appeals his convictions for first-degree sexual abuse,

willful injury, and second-degree theft. He claims there is insufficient evidence to

support his conviction for first-degree sexual abuse and trial counsel was

ineffective. In a separate pro se brief, Corwin raises other issues relating to the

evidence used at trial, the judge, the prosecutor, and his trial counsel. We affirm

Corwin’s convictions and preserve his ineffective-assistance claim for potential

postconviction-relief proceedings.

I.     BACKGROUND FACTS AND PROCEEDINGS

       Alicia Price and Corwin had been in a four year relationship when Price

broke up with Corwin in early May 2013. He subsequently moved out of their

shared residence.

       Several days later, on May 14, Price was sitting on a couch in her living

room talking and texting on her phone when she heard someone run up the

outside stairs. Moments later, Corwin kicked in or flung open the door to the

residence.   Corwin was extremely agitated and was “yelling and screaming

things.” He kicked over the coffee table and forced himself on top of Price. He

“started punching side to side on [her] head and . . . face.” After punching Price

in the head multiple times, Corwin stood up and kicked her in the head. He also

punched a hole in the wall. Corwin grabbed Price’s hair and pulled her around

the residence. During the incident, Price recalled Corwin stating “why was I

doing this, that it was my fault, that his friends were saying that I was driving by

their houses waving, if my kids were there, that my kids probably weren’t there.”
                                           3



Corwin asked about Price’s children and remarked they likely were not home.

Corwin went into the children’s room and “grabbed up [the] youngest daughter

and, like, held her, not all the way in his arms but, like, while she was on the bed,

and he would say, like, see what I did.” Price assumed Corwin meant she did

this “by leaving him, not answering calls, returning all the calls.”

       After lingering in the children’s room, Corwin and Price went into her

bedroom.    Corwin shut and locked the door.         Price testified she was “really

scared” at this point. Corwin yelled at Price and pulled her hair. He said he was

sorry “but it was [her] fault.” He announced they were going to have sex, but

Price declined. Corwin removed his clothing, hit Price on the chest and tore her

shirt. He removed her clothing and pushed her into the corner against the wall.

Price was nauseous and felt significant pain from her head and face. Corwin

straddled Price and inserted his penis in her vagina. Corwin forced Price to

change positions multiple times. Price complied because she felt she did not

have a choice.

       After the sexual assault, Corwin dressed and retrieved clothing for Price.

Corwin then laid on the bed and smoked a cigarette. Price suggested they leave

the residence and go to his mother’s house. Price was “really scared” and “really

hurt.” Price knew if she wanted to leave she had to suggest a place Corwin

would go. Corwin called his mother and confirmed they could go to her house.

Corwin took Price’s phone and told her he would keep it. Price told Corwin she

was going to put a basket of clothes in the car. Corwin partially followed Price as

she went to the car. Price put the clothes basket in the car, started the car, and
                                          4



“took off.” She drove until she came upon “someone’s house.” Price stopped the

car and pounded on the front door. The residents of the home did not know

Price. They described her appearance as “somebody[ ] at a costume party.

[Her] eyes looked purple, and there was a redness to [her] eyes.” Upon opening

the door, they noticed Price was bleeding from her eyes. Price said “[H]elp me

help me,” and appeared very upset. She was crying and hysterical. Price told

the residents someone had broken into her home and might be following her.

They called 911. An ambulance arrived shortly thereafter and took Price to a

local hospital.

       Dr. Stephanie Burrows examined Price at the hospital. Burrows testified

upon examining Price she found:

              [Price] had a significant amount of soft tissue swelling
       around her right eye. There were lacerations present. There’s also
       an examination of her right eye. She had what’s called a
       subconjunctival hemorrhage, which is acute blood in, like, the white
       part of the eye, so that it’s almost like a bruising of the conjunctiva,
       the white part of your eye. I also noticed bruising on her
       extremities, as well as back.
              ....
              [H]ead injuries can cause long-term deficits and problems for
       the patient. You can have problems with constant headaches,
       fatigue, sleep disturbance, ear issues, visual changes, and just kind
       of affecting your whole kind of quality of life and your ability to kind
       of go about your normal day.

Burrows diagnosed Price with five acute facial fractures.        Burrows concluded

Price had suffered a “significant amount of facial and head trauma.”

       On May 30, 2013, Corwin was charged with sexual abuse in the first

degree, in violation of Iowa Code section 709.2 (2013), willful injury, in violation

of section 708.4(1), and theft in the second degree, in violation of sections
                                        5



714.1(4) and 714.2(2). A jury trial began on April 7, 2014. During deliberations,

a juror had a medical emergency and had to be excused. One of the alternate

jurors, who had been dismissed, was substituted, which resulted in a mistrial. In

June, the State amended the trial information to add habitual offender status to

each charge.

      A second jury trial began on June 23, 2014.          Corwin called multiple

witnesses and also testified. Corwin testified that prior to his arrival at Price’s

house, he stole a car at a Kwik Shop convenience store. The car had been left

running in front of the building. Corwin reasoned he stole the car because it

“beat[ ] walking.”   He was motivated to go to Price’s residence because he

assumed Price was with another man. Once he arrived at the residence, he

testified he saw “a work truck, a man’s truck.” He remembered being upset as he

entered the residence. He admitted to hitting Price four to six times because he

was angry and jealous. He also kicked her and knocked over the coffee table.

Corwin then testified Price apologized to him, told him she loved him, and told

him she wanted to work things out. Price asked Corwin to stay and “to cuddle”

with her. Corwin noted he never pulled her hair or kicked her in the face. Corwin

did not go into the children’s bedroom, as he thought the kids were not home.

Price and Corwin went to the bedroom and cuddled, which, after approximately

thirty minutes, turned into a sexual encounter.     Afterwards, Price suggested

going to Corwin’s mother’s house (ostensibly to protect Corwin from “going to jail”

for the car theft). As Corwin searched the residence for a phone, Price “bolted
                                         6



out the door.” Corwin went to his mother’s apartment without Price. He left the

stolen car a short distance from the apartment, as the car was out of gas.

       The jury found Corwin guilty on all three counts. The State dismissed the

habitual offender enhancements.       Concerning the sexual abuse charge, the

district court sentenced Corwin to life in prison without the possibility of parole.

For the willful injury charge, Corwin was sentenced to an indeterminate term of

ten years. For the theft charge, Corwin was sentenced to an indeterminate term

of five years. The sentences were set to run concurrently.

       Corwin appeals from this judgment and sentence.

II.    STANDARD OF REVIEW

       We review challenges to the sufficiency of the evidence for correction of

errors at law. State v. Canal, 773 N.W.2d 528, 530 (Iowa 2009). We are to

determine whether the evidence could convince a rational trier of fact that the

defendant is guilty of the crime beyond a reasonable doubt. Id. In doing so, we

view the evidence in the light most favorable to the State.        Id.   If sufficient

evidence supports the verdict, we will affirm. State v. Quinn, 691 N.W.2d 403,

407 (Iowa 2005). The State has the burden of proving “every fact necessary to

constitute the crime with which the defendant is charged, and the evidence

presented must raise a fair inference of guilt and do more than create

speculation, suspicion, or conjecture.” State v. Brubaker, 805 N.W.2d 164, 171

(Iowa 2011).

       A defendant may raise an ineffective-assistance claim on direct appeal if

he has reasonable grounds to believe the record is adequate for us to address
                                          7



the claim. State v. Straw, 709 N.W.2d 128, 133 (Iowa 2006). If we determine the

record is adequate, we may decide the claim. Id. We review claims of ineffective

assistance of counsel de novo. Id. This is our standard because such claims

have their basis in the Sixth Amendment to the United States Constitution. State

v. Clay, 824 N.W.2d 488, 494 (Iowa 2012).

III.   MERITS

       A.     Sufficiency of the Evidence

       Corwin claims the district court erred in failing to grant his motion for

judgment of acquittal because there was insufficient evidence to establish he

seriously injured Price in the course of committing sexual abuse.           The jury

received the follow instructions:

               The State must prove all of the following elements of Sexual
       Abuse in the First Degree under Count I:
               1. On the 14th or 15th day of May, 2013, the defendant
       performed a sex act with Alicia Price.
               2. The defendant performed the sex act by force or against
       the will of Alicia Price.
               3. During the commission of sexual abuse, the defendant
       caused Alicia Price a serious injury.
               If the State has proved all the elements, the defendant is
       guilty of Sexual Abuse in the First Degree. If the State has failed to
       prove any one of the elements, the defendant is not guilty of Sexual
       Abuse in the First Degree and you will then consider the charge of
       Sexual Abuse in the Second Degree as explained in Instruction No.
       19.[1]

The jury was also instructed “[t]he term ‘during the commission of sexual

abuse’ . . .means that the State must prove the serious injury and the sexual


1
  This instruction is derived from Iowa Code section 709.2, which provides: “A person
commits sexual abuse in the first degree when in the course of committing sexual abuse
the person causes another serious injury.” “In the course of” and “during the
commission of” are generally interchangeable phrases. See State v. Carter, 602 N.W.2d
818, 821–22 (Iowa 1999) (equating “during the commission of” with “in the course of”).
                                         8



abuse occurred as part of an unbroken chain of events or as part of one

continuous series of acts connected with one another.”

       Corwin claims a break occurred between the “serious injury” and the

“sexual abuse,” therefore the “serious injury” was not caused “during the

commission of the sexual abuse.” He notes, since the State’s evidence failed to

establish a temporal nexus or link between the acts causing the serious injury

and the sexual abuse, his conviction for sexual abuse in the first degree should

be reversed. In demonstrating a break occurred, Corwin points to the period

where he went in the children’s room and interacted with the youngest child.

       Our supreme court analyzed Iowa Code section 709.2 in State v. Carter.
602 N.W.2d at 821.      The court summarized the “serious injury” and “sexual

abuse” in the following fashion:

       [A] young woman asked an acquaintance, the defendant, Robert
       Carter, for a ride to a lounge. The defendant agreed; however,
       during the car ride he turned off of the main road and stopped the
       vehicle near a cornfield. He struck the woman in the head with a
       metal bar that was approximately twelve inches long. Attached to
       the bar were log-type chains and hooks.
                The defendant forcibly removed the victim from the car and
       pulled her by the hair into the cornfield. He continued to strike her
       with the metal bar. The defendant made the victim remove her
       pants and he vaginally penetrated her. The defendant then made
       the victim perform oral sex.
                After the sex acts had been completed, the defendant
       grabbed the victim by the hair and made her walk back to the car.
       He continued to hit her in the back of the head. The defendant
       retrieved something from the vehicle and forced the victim to return
       to the cornfield. There he stabbed the victim in the neck with a
       utility knife, cutting her trachea nearly in half. The victim pretended
       to be dead and the defendant left the scene. The victim then made
       her way to a nearby house and help was summoned.

Id. at 820.
                                         9



       The defendant claimed the serious injury (cutting the victim’s trachea) did

not occur in the commission of the sexual abuse. Id. at 821. Our supreme court

disagreed and held:

       We hold that under Iowa Code section 709.2 the serious injury
       need not occur simultaneously with the commission of the sexual
       abuse in order to constitute first-degree sexual abuse under Iowa
       Code section 709.2. It is sufficient if the serious injury precedes or
       follows the sexual abuse as long as the injury and sexual abuse
       occur as part of an unbroken chain of events or as part of one
       continuous series of acts connected with one another.

Id. at 822.

       Here, Corwin admitted he was angry and jealous as he entered Price’s

residence.    He admitted to hitting her multiple times.        The evidence and

testimony presented by Dr. Burrow demonstrates Corwin’s acts caused five

acute fractures to Price’s face. Price testified that after the beating Corwin pulled

her around the residence by her hair. Then, according to Price, he briefly went in

the children’s room and picked up the youngest child (according to Corwin’s

testimony he did not enter the children’s room or know they were there until he

was about to leave). Afterwards, he forced Price into her room, assaulted her

further, and eventually raped her.      Viewing the evidence in the light most

favorable to the State, there is substantial evidence to demonstrate the acts

causing the “serious injury” and the “sexual abuse” occurred “as part of an

unbroken chain of events.” A rational trier of fact could conclude, based on the

evidence submitted, Corwin was guilty beyond a reasonable doubt of first-degree

sexual abuse. We affirm Corwin’s conviction.
                                          10



       B.        Ineffective Assistance

       Corwin claims his trial counsel was ineffective for failing to adequately

challenge the sufficiency of the evidence establishing the second-degree theft

charge. Specifically, Corwin claims the State did not present sufficient evidence

to show he intended to permanently deprive the owner of his property.

       “Although     claims   of   ineffective-assistance-of-counsel    are   generally

preserved for postconviction-relief proceedings, we will consider such claims on

direct appeal where the record is adequate.” State v. Horness, 600 N.W.2d 294,

297 (Iowa 1999). Upon our review of the record, we find it inadequate to address

Corwin’s ineffective-assistance-of-counsel claims on direct appeal and preserve

these claims for potential postconviction-relief proceedings.          See Straw, 709
N.W.2d at 133; see also State v. Coil, 264 N.W.2d 293, 296 (Iowa 1978) (“Even a

lawyer is entitled to his day in court, especially when his professional reputation

is impugned.”).

       C.        Pro Se Issues

       Corwin filed a pro se brief, in which he raises issues with the evidence

presented at trial, the effectiveness of his trial attorney, the conduct of the

prosecuting attorney, and the conduct of the district court judge. His brief does

not comply with the rules of appellate procedure in a number of ways, including

not addressing error preservation, standard of review, or citing any authority.

See Iowa R. App. P. 6.903(2)(g)(3) (“Failure to cite authority in support of an

issue may be deemed waiver of that issue.”). We find his arguments waived and

without merit.
                                        11



IV.   CONCLUSION

      We find substantial evidence supports Corwin’s conviction for first-degree

sexual abuse because the “serious injury” and “sexual abuse” occurred in the

same “unbroken chain of events.” We find the record inadequate to address

Corwin’s ineffective-assistance claim and preserve it for potential postconviction-

relief proceedings. Finally, we find Corwin’s pro se arguments waived.

      AFFIRMED.